Citation Nr: 1403501	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in July 2012.  The Board remanded the claim so that additional information could be requested from the Veteran and additional research could be completed regarding herbicide use in Thailand during the Veteran's service.  The case has been returned to the Board for further appellate consideration.

The Board reviewed the Veteran's claims file and the records available on Virtual VA prior to rendering a decision on this claim.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam. 

2.  The Veteran's duties at Korat and U-Tapao air bases did not place him on or near the perimeter of the base. 

3.  The Veteran does not have prostate cancer as a result of his service


CONCLUSION OF LAW

Prostate cancer was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The record contains the Veteran's non-VA medical records. 

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings, providing evidence against the claim, and there is nothing to show that a malignant tumor was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  These claims are based on the theory of exposure to Agent Orange during service, and the Board has determined that such exposure is not shown.  In a 2013 brief, the Veteran's representative argued that he should be afforded a VA examination so that the record contained a medical opinion on whether his prostate cancer was due to service.  However, the standard for determining if a medical examination is necessary is the McLendon standard.  Here, the Veteran's service records do not include an indication of symptoms, research has demonstrated that he was not exposed to tactical herbicides in service, and he has not expressed recurrent symptoms since service.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the earliest medical evidence of prostate cancer is dated no earlier than 2007, which is about 36 years after separation from service, and there is no competent evidence to show that prostate cancer is related to service. 

Therefore, an examination and an etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Laws and Regulations

The Veteran asserts that he has prostate cancer as a result of his service, specifically, as a result of exposure to Agent Orange.  He asserts that he was exposed to Agent Orange during service at the Korat and U-Tapao airbases in Thailand.  In particular, he asserts that the areas around the flight line where he worked, and the grounds outside his "apron" and work areas were treated with pesticides.  He would have to step on the grounds outside his work hanger to smoke.  He also stated that he worked on planes that came back from Danang.  He concedes that he does not know if Agent Orange- as opposed to some other defoliant- was used on the base, and has only noted that certain areas were free of weeds, including the cracks in the pavement on the flight line.  He was stationed in Thailand between November 1968 and October 1969.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The law provides a presumption of service connection for certain diseases, including prostate cancer, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

VA has extend the presumption of exposure to Agent Orange and the presumption of service connection for prostate cancer to a Vietnam-era veteran, who served in Thailand at certain designated bases, to include Korat and U-Tapao, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q.

Factual Background and Analysis

The Veteran's personnel records show that he had an occupational specialty as a navigational equipment repairmen.  Starting in November 1968, the Veteran was initially assigned to the "navigational flight clinic...on the plane decks for aircraft familiarization training."  A progress report from February 1969 noted that he was progressing normally in his proficiency training.  His records reflect that he was stationed at Korat airbase from November 1968 until the end of October 1969.  He has indicated he spent one month at the U-Tapao airbase, and additional VA resources support that the Veteran's squadron spent one month at U-Tapao airbase (February 1969) while the runway at Korat airbase was closed for "repairs."  

The Veteran's service treatment reports do not show treatment for, or a diagnosis of, prostate cancer.  The Veteran's separation examination report, dated in October 1969, shows that his G-U (genitourinary) system was clinically evaluated as normal

The relevant post-service medical evidence consists of non-VA reports, dated between 2006 and 2007.  This evidence shows treatment for prostate cancer beginning in 2006 following a high PSA and abnormal examination.

The National Personnel Records Center provided a negative response to an August 2007 request for records pertaining to the Veteran's exposure to herbicides.

On his October 2008 notice of disagreement, the Veteran reported that he worked with the 553 Avionics Maintenance Squadron on the radar and navigational aids shop.  His maintenance work was located on "the flight line and the hanger" and he was outside most of the time.  The aircraft he worked on were "washed when they returned from a mission" and he was told by another soldier that this was due to "contamination."  He also stated that the flight line was oily and sticky to walk on, and he suggested that the substance on it may have been a herbicide.  

The Veteran provided an internet webpage (http://shop-las-vegas.com/VA-Sec-TVVET.htm) which argued that herbicides were sprayed and stored on Thailand airbases, and reported first-hand knowledge of use of herbicides with citation to additional links and reported statements from individuals.  

Another article (from www.environmentalhealthnews.org) noted that Vietnam veterans exposed to Agent Orange were twice as likely to contract prostate cancer as unexposed veterans.  The article noted that the "cancer will likely be an aggressive, deadlier version that strikes earlier and spreads more readily to other organs."  The article noted a first-hand account of a mechanic helping to load drums of Agent Orange aboard planes in Thailand at Ubon Ratchathani province.  The Veteran's prostate cancer was noted to be more aggressive than initially thought, and he argues that his cancer is more aggressive because it is due to herbicide exposure.  Another article addresses the "toxic residue" that remains in Danang.  

The Veteran also provided a copy of the M21-1R, a manual which provides steps for verifying exposure to herbicides when a Veteran service in Thailand during the Vietnam era, photos of the flight line and hangers, maps of the base with indications of proximity to the perimeter of the base. 

In April 2013, the Armed Forces Pest Management Board responded that the AFPMB does not maintain historical records of routine pesticide/herbicide applications on foreign installations and could not provide a definitive answer.  The AFPMB did provide a copy of a research paper entitled "Herbicides Use in Thailand-The Relationship to the Rules of Engagement and Use in Vietnam and Laos."  The paper noted that in 1963 Thailand requested that aerial spray services through the U.S. State Department and Operation Ranch Hand help with widespread and serious crop damage caused by locusts.   Operation Ranch Hand flew 17 insecticide missions from mid-August 1963 to mid-September 1963.  There is also indication that herbicide tests were conducted in Thailand in 1964 and 1965.  In 1999, a construction company unearthed buried Agent Orange containers at Bor Phai airport.  Additionally, in January 1969 planes from Ubon, Thailand flew to Laos to spray herbicides.  

The research paper cites to the CHECO report regarding vegetation control in Thailand, which indicated that approval procedures for the use of herbicides on perimeters were established in February 1973.

In June 2013, an archivist from the Air Force Historical Research Agency provided a statement regarding his research into the use of herbicides at Korat and U-Tapao airbases during the Veteran's service, and provided his cited research.  The archivist noted that the Veteran's squadron was deployed to U-Tapao from January 30 to March 10 1969.  The archivist noted that after "extensive research" he found "absolutely no evidence that herbicides [were] ever used at either of these bases before or during the" Veteran's service.  

Citing the 553rd Reconnaissance Wing history from January to March 1969, the archivist found that the squadron was deployed because the Korat runway was closing for four weeks for repairs.  The history noted that "unlike operations at the home stations where complete field maintenance support, shop test equipment and dock facilities were available, maintenance at the deployment base was generally limited to the flight line."  Local Thai nationals were used to wash the aircraft at both Korat and U-Tapao.  "Most electronic maintenance tasks were performed in host base shops."  

Extracts from "Project CHECO" were cited by the archivist.  Notably, "Project CHECO" is from February 1973, after the Veteran's service in Thailand.  Notably, in 1972 vegetation was noted to be a serious problem at Korat airbase.  A work order for January 1968 included "soil sterilization," but no further information is provided.  In a February 1969 meeting note a "vegetation control program" was mentioned with "increased workload anticipated with the expected seasonal rains."  The archivist noted that the wording did not indicate how the vegetation would be controlled but pointed out that the "seasonal rains" was the beginning of monsoon season, and that the use of sprayed pesticides would be impractical as the rain would wash away the chemicals.  Other notations to vegetation note that it was "cleared," which the archivist points out suggests that it was cut down or mowed.  This included clearing one mile of jungle around the base perimeter around April to June of 1969.  A number of improvements were made to Korat Airbase in the fall of 1969, but none of the descriptions include statements of vegetation control or herbicide use.  Regarding U-Tapao airbase, the extract noted that there was a Thai village located on the base inside the perimeter which created difficulties.  "Vegetation control was all but impossible over the entire reservation.  Vegetation control was further hindered by the inability of the base to get herbicides through supply channels during the first half of 1972."  Although this is outside of the Veteran's service dates it shows that the use of herbicides at this base was difficult and a system was not in place even by 1972. 

In June 2013, the RO issued a Formal Finding of Unavailability Memorandum finding that there was a lack of information required to corroborate the Veteran's contention that he was exposed to herbicides in Thailand.

As an initial matter, the Board notes that service in Vietnam is not shown, and has not been argued by the Veteran.

The Board finds that the evidence is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Thailand.  The Veteran's service records indicate that his primary duty was as a Navigational Equipment Repairman, and he has stated that his service included repair of aircraft navigational systems.  His evaluation reports do not indicate that his duties placed him on or near the perimeter of the base.  The Veteran has stated that he was near the perimeter of the base and has provided maps of where his squadron worked on the flight line in relationship to the perimeter of the airbase.  He has indicated that he was within 500 meters of the perimeter of the base while he was working on the flight line.  To the extent that he was within 500 or even 200 meters of the perimeter, the Veteran was clearly not in physical contact with the perimeter, nor was he in sufficiently close and unprotected proximity to it.  See generally Haas.  The occupational specialties listed as presumed exposed to herbicides are those servicemen who duties included walking the perimeter of the airbases.  The Veteran's description of his duties, and the photographs and maps do not indicate that he was in close proximity to the perimeter.  And the information from his personnel records and the research by the archivist indicate that he would have worked within shops for the most part.  He himself has reported having to "go out" to smoke on breaks, indicating that he spent his duty time inside a building or hanger.  

Research by the NPRC and JSRRC could not otherwise verify the exposure to Agent Orange, to include through proximity to the base perimeter.  Extensive research by the Air Force archivist noted that herbicides were requested for help with defoliation at Korat in 1972, but not beforehand.  There are several notations to the jungle and perimeter being "cleared" or cut, and one instance of "soil sterilization" that is not further described, to include location.  Reports of Agent Orange storage and testing in Thailand from 1963 to 1965 (prior to the Veteran's service) did not include storage or testing at either the Korat or U-Tapao airbases.  In summary, the Veteran is not shown to have had duties that placed him on or near the perimeter of the Korat or U-Tapao air bases, or to have otherwise been exposed to Agent Orange.  Therefore, service connection for a disability based on exposure to Agent Orange is not warranted, and the claim must be denied. 

With regard to the possibility of a grant of the claim on a basis other than exposure to Agent Orange, prostate cancer is not shown during service, nor is there any evidence to show that prostate cancer was manifested to a compensable degree within one year of separation from service.  Prostate cancer is not shown until 2006, which is about 36 years after separation from service, and there is no competent evidence to show that prostate cancer is related to the Veteran's service.  Accordingly, service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

To the extent the Veteran asserts that he has prostate cancer due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has prostate cancer that is related to service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent opinion of record in support of the claim, and the Board has determined that exposure to Agent Orange is not shown.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Although the Veteran has been credible in his statements regarding his service in Thailand, and the Board is sympathetic to his diagnosis of an aggravated level of prostate cancer, there were limited circumstances where herbicides were used in service, and few service members were routinely exposed to these areas.  Thorough research was done to consider if the Veteran was exposed to herbicides in Thailand, but the evidence does not support that herbicides were used during his service or that he served in areas that were previously sprayed, or that he had duties which involved close proximity to the perimeter of the bases.  Given the foregoing, the Board finds that the service personnel reports, and service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that prostate cancer was caused by his service.

Accordingly, the claim is denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b) ; Gilbert supra., 55-57 (1991).




ORDER

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


